Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-6, 8-10 and 12-19 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Response to Arguments
2.	Applicant’s arguments, with regards to claim 1-6 and 16-19, filed on 12/30/2020. are moot in view of the new grounds of rejection under the combination of Onda and Arimatsu which is necessitated by Applicant’s amendments.
On pages 11 of the Applicant arguments, the Applicant argues that Onda nor Vangal ‘487 do not teach “a housing comprising a first wall and second side wall each defining a port” and “camera is interchangeably connectable to the housing within the port of the first side wall or the second side wall”, The Examiner respectfully disagrees,
Vangal ‘487 discloses calibration block 120/housing includes first wall and second wall each defining a port where the cameras are mounted/plug into as shown Fig. 5A.
Furthermore, Vangal ‘219 discloses a housing 300 and first camera 302 and second camera 304 mounted on a fixed support using mounting kit with screws and are within the first and second walls (as shown in Fig. 3), that means the cameras are interchangeable connectable to housing walls. Please see detailed rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view of US2001/0010539 to Arimatsu et al.
6.	Regarding claim 1, Onda discloses an end effector calibration assembly (see at least [¶ 19] and Figs. 1-4), comprising: 
an electronic controller (controller 3 see at least [¶ 16& 19] Fig. 1A);  
a first camera assembly communicatively coupled to the electronic controller (camera 2 coupled to control device see at least [¶ 23] and Fig. 1A);  and 
a second camera assembly communicatively coupled to the electronic controller, wherein a first image capture path of the first camera assembly intersects a second image capture path of the second camera assembly (camera 4 coupled to control 
wherein the electronic controller (control device Figs. 1A-B): 
receives image data from the first camera assembly (control device receive data from camera 2 see at least [¶ 19-20] & Fig. 1A-B);  
receives image data from the second camera assembly (control device receive data from camera 4 see at least [¶ 19-20] & Figs. 1A-B); and 
identifies a particular robot end effector type based on the image data received from the first camera assembly and the second camera assembly (the cameras 2 and 4 are positioned in such way they can captured images of the tool in a specific position as shown in (Fig. 1A), the image acquisition section 31 obtained images data from the cameras 2 and 4 and determine the position of the tip of tool, and derived the offset based on the shape of the tool and usage pattern of the tool [¶ 21], that means the tool having rod-like shape/particular robot end effector is identified using the image data from both cameras 2 and 4 see at least [¶ 7, 17, 19, 21 & 33] Figs. 1A).
calibrates a position of a robot end effector based on the image data received from the first camera assembly and the second camera assembly, and the particular robot end effector type (the system use the data captured by both cameras and determine the offset of the tip of the rod-like shape tool/end effector type, that means the system calibrate position of the robot end effector based on the data from both cameras 2 and 4 and the offset data of end effector type, see at least [¶ 19, 25 & 31-34] & Figs. 1A-B & 4, and for more clarification about particular end of effector type the Examiner is using secondary reference). 



7.	Regarding claim 2, Onda discloses the first image capture path is directed to intersect the second image capture path orthogonally (the axis A of the camera 2 is orthogonal to axis F of the camera 4 as shown Fig. 1A see at least [¶ 18-19] Fig 1A). 

8.	Regarding claim 16, Onda discloses a method for calibrating a position of a robot end effector, the method comprising: 
positioning the robot end effector simultaneously within a first image capture path of a first camera assembly and a second image capture path of a second camera assembly (moving the Tcp to multiple positions (S1, S2, S3 & S4) and obtain images from cameras 2 & 4 and capture the paths of the cameras 1 &2 as shown Fig. 1A in Fig. 1A see at least [¶ 18-19, 23 & 49] & Figs. 1A); 
identifying a particular robot end effector based on the image data received from the first camera assembly and the second camera assembly (the cameras 2 and 4 are 
calibrating a position of the robot end effector based on the image data received from the first camera assembly and the second camera assembly, and the particular robot end effector type (the system use the data captured by both cameras and determine the offset of the tip of the rod-like shape tool/end effector type, that means the system calibrate position of the robot end effector based on the data from both cameras 2 and 4 and the offset data of end effector type, see at least [¶ 19, 25 & 31-34] & Figs. 1A-B & 4). and for more clarification about particular end of effector type the Examiner is using secondary reference). 
However, Arimatsu is directed to robot and tool path. Arimatsu discloses the robotic system which includes two cameras (Fig.2) and identifies the shape of the tool/ particular end effector type based on the image photographed by the camera (see at least claim 5, [¶ 18] and Figs. 1-6). Therefore, from the teaching of Arimatsu, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to the technique of identifying the particular robot end effector type based on the image data similar to that of the teaching of Arimatsu in order to improve manufacturing efficiency.


9.	Regarding claim 17, Onda discloses calibrating a position of the robot end 
effector based on the image data received from the first camera assembly and 
the second camera assembly (see at least [¶ 19]) comprises: 
processing image data from the first camera assembly to determine a first position of the robot end effector within a first plane perpendicular to the first image capture path (determine the position of the end effector within plane perpendicular to the path of the first image as shown in Fig.1A the see at least [¶ 19]);  and 
processing image data from the second camera assembly to determine a second position of the robot end effector within a second plane perpendicular to the second image capture path (determine the position of the end effector within plane perpendicular to the path of the second image as shown in Fig.1A see at least [¶ 18-19] Fig 1A). 
10.	Regarding claim 18, Onda discloses adjusting a position of the robot end effector within the first image capture path and the second image capture path (adjusting the position end effector based on the cameras path see at least [¶ 19 & 49]). 

11.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view US2001/0010539 to Arimatsu et al. further in view of US8180487 to Vangal-Ramanurthy et al. (hereafter Vangal ‘487).
12.	Regarding claims 3 and 4, Onda and Arimatsu in combination disclose all the limitations of claim 1 as discussed above, Onda does not explicitly disclose the 
However, Vangal ‘487 is directed to calibration vision based robotic system. Vangal discloses calibration block 120 includes first wall 560 and second wall 570 as shown Fig. 5A, where the first sensor 520 is mounted on wall 560 and second sensor 522 is mounted on the wall 570 which is positioned orthogonal to first senor 520 as shown in Fig. 5A, furthermore, Vangal ‘487 discloses the calibration block with two walls (560 and 570) includes an opening receiving calibration pin 112/end effector as shown in Fig. 5A-B (see at least col. 2, lines 40-50, col. 5, lines 56- col. 6, lines 10, col. 6, lines 30-42, and  Figs. 1-2 & 5A). Therefore, from the teaching of Vangal, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide a calibration block with two walls and two sensor that are mounted on each wall and there positioned orthogonal to each other and the opening to receive end effector similar to that of the teaching of Vangal in order to enhance the calibration process.

13.	Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view US2001/0010539 to Arimatsu et al. further in view of US6617146 to Naccarato et al.

However, Naccarato is directed to robotic system for automatically inoculating culture media using camera. Naccarato discloses a robot end effector (21), back light panels 40 & 41 as shown in Fig. 9, and camera is positioned in path between mirrors 60 & 61 and backlight 41&4, where the first backlight 41 positioned at mirror 60 in order to direct the light along the first capture path and second backlight 40 positioned at mirror 61 in order to direct second light along the second capture path (see at least col.7, lines 1-35 and Figs. 3, 4A, 7- 9). Therefore, from the teaching of Naccarato, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide backlight positioned to direct light, where the first backlight positioned at mirror in order to direct the light along the first capture path and second backlight positioned at mirror in order to direct second light along the second capture path similar to that of the teaching of Naccarato order to enhance the quality of the captured image data.

s 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view of US8180487 to Vangal-Ramanurthy et al. (hereafter Vangal ‘487) and US10039219 to Vangal-Ramanurthy et al. (hereafter Vangal ‘219).
16.	Regarding claim 8, Onda discloses an end effector calibration system (see at least [¶ 19] and Figs. 1-4) comprising: 
an electronic controller (control device/controller 3 see at least [¶ 16& 19] Fig. 1A);  
a robotic arm communicatively coupled to the electronic controller (controller 3 is communicatively to robotic arms 111- 115 as shown in Fig. 1A see at least [¶ 20]);  
a robot end effector coupled to an end of the robotic arm (see at least Figs. 1A);  
a first camera assembly communicatively coupled to the electronic controller (camera 2 coupled to control device see at least [¶ 23] and Fig. 1A); and 
a second camera assembly communicatively coupled to the electronic controller, wherein a first image capture path of the first camera assembly intersects a second image capture path of the second camera assembly (camera 4 coupled to control device 3 and the captured path of camera 2 and camera 4 intersect as shown in Fig. 1A see at least [¶ 18-19 & 23] & Figs. 1A), 
wherein the electronic controller (control device Figs. 1A-B): 
moves the robotic arm such that the robot end effector is positioned within the 
first image capture path and the second image capture path (move the arms such that the tool is positioned within first path of axis A and second path of Axis F see at least [¶ 7-8, 18-19 & 29-30] and Fig. 1A);  
receives image data from the first camera assembly (control device receive data from camera 2 see at least [¶ 19-20] & Fig. 1A-B);  

calibrates a position of the robot end effector based on the image data received from the first camera assembly and the second camera assembly (the system calibrate position of the robot based on the data from both cameras 2 and 4 see at least [¶ 19, 25 & 31-34 ] & Figs. 1A-B & 4). 
Onda does not explicitly disclose the limitation of a housing comprising a first side wall and a second side wall each defining a port. 
Note: specification of the instant application [00421] “the first and second side walls may include receiving ports that the first and second camera assemblies 130a, 130b may plug into” this is being interpreted by the examiner as camera is mounted into wall or structure.

However, Vangal ‘487 is directed to calibration vision based robotic system. Vangal ‘487 discloses calibration block 120/housing includes first wall and second wall each defining a port where the camera is mounted/plug into as shown Fig. 5A where two sensors a positioned orthogonal on the walls. (see at least col. 2, lines 40-50, col. 5, lines 56- col. 6, lines 10, col. 6, lines 30-42, and  Figs. 1-2 & 5A). Therefore, from the teaching of Vangal ‘487, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide a calibration block /housing includes two walls where two cameras are mounted and positioned orthogonal to each other similar to that of the teaching of Vangal ‘487 in order to enhance the calibration process.

interchangeable connectable to the housing within the port of the first side wall or the second side wall.
However, Vangal ‘219 is directed to robotic system for picking and placing workpiece.
Vangal ‘219 discloses a housing 300 and first camera 302 and second camera 304 mounted on a fixed support using mounting kit with screws and are within the first and second walls (as shown in Fig. 3), that means the cameras are interchangeable connectable to housing walls (see at least col. 3, line 63- col. 4 line 22 and Fig. 3). Therefore, from the teaching of Vangal ‘219, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide the first and second camera interchangeable connectable to the housing and are within the first and second walls as shown in Fig. 3 similar to that of the teaching of Vangal ‘219 in order to position the cameras in the desired position which enhance the accuracy of captured data.  

17.	Regarding claim 9, Onda discloses the electronic controller adjusts a position of the robot end effector with the robotic arm to capture image data of multiple orientations of the robot end effector (see at least [¶ 19 &49] and Fig. 1A & 4). 

18.	Regarding claim 10, Onda discloses the first image capture path is directed to intersect the second image capture path orthogonally (the axis A of the camera 2 is orthogonal to axis F of the camera 4 as shown Fig. 1A see at least [¶ 18-19] Fig 1A). 


However, Vangal ‘487  discloses calibration block 120 includes first wall 560 and second wall 570 as shown Fig. 5A, where the first sensor 520 is mounted on wall 560 and second sensor 522 is mounted on the wall 570 which is positioned orthogonal to first senor 520 as shown in Fig. 5A, furthermore, Vangal discloses the calibration block with two walls (560 and 570) includes an opening receiving calibration pin 112/end effector as shown in Fig. 5A-B (see at least col. 2, lines 40-50, col. 5, lines 56- col. 6, lines 10, col. 6, lines 30-42, and  Figs. 1-2 & 5A). Therefore, from the teaching of Vangal, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide a calibration block with two walls and two sensors that are orthogonal to each other and the opening to receive end effector similar to that of the teaching of Vangal‘487 in order to enhance the calibration process.


21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view of US8180487 to Vangal-Ramanurthy et al. (hereafter Vangal ‘487) and in view of US10039219 to Vangal-Ramanurthy et al. further on view of US2014/0118531 to Franklin et al.
22.	Regarding claim 13, Onda, Vangal ‘487 and Vangal ‘219 disclose all the limitations of claim 8 as discussed above, Onda does not explicitly disclose the 
However, Franklin discloses a housing, a camera, and backlight unit which have a mounting structure with screws that screw into threaded portion of the housing, that means the backlight is interchangeable connectable to housing  (see at least [¶ 68] and Figs. 8 & 9). Therefore, from the teaching of Franklin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Onda to provide backlight positioned to direct light and backlight is interchangeable connectable to housing similar to that of the teaching of Franklin order to enhance the quality of the captured image data.
23.	Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view of US8180487 to Vangal-Ramanurthy et al. (hereafter Vangal ‘487) and in view of US10039219 to Vangal-Ramanurthy et al. (hereafter Vangal ‘219), further in view of US6617146 to Naccarato et al.
24.	Regarding claim 14, Onda, Vangal ‘487 and Vangal ‘219 in combination disclose all the limitations of claim 8 as discussed above, Onda does not explicitly disclose the limitation of a first backlight assembly positioned in opposition to the first camera assembly so as to direct a first light along the first image capture path; and a second backlight assembly positioned in opposition to the second camera assembly so as to direct a second light along the second image capture path. 
.

23.	Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0279800 to Onda in view of US8180487 to Vangal-Ramanurthy et al. (hereafter Vangal ‘487) and in view of US10039219 to Vangal-Ramanurthy et al. (hereafter Vangal ‘219), further in view of US2001/0010539 to Arimatsu et al. 
20.	Regarding claim 15, Onda discloses the electronic controller further identifies:
 a particular robot end effector based on the image data received from the first camera assembly and the second camera assembly (the cameras 2 and 4 are positioned in such way they can captured images of the tool in a specific position as shown in (Fig. 1A), the image acquisition section 31 obtained images data from the cameras 2 and 4 ;
wherein the electronic controller calibrates a position of the robot end effector based on the image data received from the first camera assembly the second camera assembly, and the particular robot end effector type (the system use the data captured by both cameras and determine the offset of the tip of the rod-like shape tool/end effector type, that means the system calibrate position of the robot end effector based on the data from both cameras 2 and 4 and the offset data of end effector type, see at least [¶ 19, 25 & 31-34] & Figs. 1A-B & 4). 
at least one of wear on the robot end effector, improper installation, tool length, tool shape or surface contaminates based on the image data received from the first camera assembly and the second camera assembly (the image acquisition section 31 obtained images data from the cameras 2 and 4 and determine the position of the tip of tool, and derived the offset based on the shape of the tool and usage pattern/wear of the tool [¶ 21] here the examiner interpret the usage pattern as the wear of the tool, that means system identifies the wear of too based on image data from both cameras 2 and 4 see at least [¶ 7, 17, 19, 21 & 33] Figs. 1A). and for more clarification about at least of wear on the robot end effector or tool length the Examiner is using secondary reference). 
However, Arimatsu is directed to robot and tool path. Arimatsu discloses the robotic system which includes two cameras (Fig.2) and identifies the shape of the tool/ .

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHID BENDIDI/Primary Examiner, Art Unit 3667